FIRST EAGLE FUNDS First Eagle Gold Fund 1, NEW YORK 10105(800) 334-2143 SUPPLEMENT DATED NOVEMBER 1, 2013TO PROSPECTUS DATED MARCH 1, 2013 The listing of portfolio managers that appears under the heading Fund Management should read as follows. Rachel Benepe and Matthew McLennan have served as the Gold Funds Portfolio Managers since February 2009 and March 2013, respectively. Mr. McLennan also has been Head of the First Eagle Global Value team since September 2008. Ms. Benepe is presently on a Family and Medical Leave Act leave of absence. * The information in this Supplement modifies the First Eagle Funds Prospectus dated March 1, 2013. In particular, and without limitation, the information contained in this Supplement modifies (and if inconsistent, replaces) information contained in the section of the Prospectus entitled Fund Management.
